Owen, J.
The only contention made by appellant here is that the plaintiff was guilty of contributory negligence as a matter of law because he did not look to the south a second time sooner than he did. He took his observations when he was fifteen or eighteen feet west of the curb line of Eighth street. Defendant’s car was seventy-five or one hundred feet south of the south curb line of Ring street; that he could safely proceed across the intersection was a very natural conclusion, in view of the fact that the defendant’s car was approximately five times as far from the intersection as he -was. Naturally he had other observations to make after arriving at such conclusion. To hold that he was guilty of negligence as a matter of law because he did not again look to the south in driving a distance not to exceed twenty-three feet, would be to put drivers of automobiles in strait-jackets and make it well-nigh impossible for them to make comprehensive observations at street intersections. The situation here presented cannot be distinguished from that involved in Werner v. Yellow Cab Co. 177 Wis. 592, 188 N. W. 77, which case rules this against appellant’s contentions.
By the Court. — Judgment affirmed.